Citation Nr: 1519007	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) educational assistance benefits in excess of 4 months and 25 days for the purpose of transfer to a dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991; and from January 1998 to November 2014.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from April and May 2012 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The Veteran has already received 43 months and 5 days of educational benefits under Chapter 30, Title 38, United States Code, (Montgomery GI Bill or Chapter 30).  

2.  The Veteran's total educational benefit entitlement of 48 months less the already received Chapter 30 benefits leaves 4 months and 25 days of full-time benefits remaining for use under the Post-9/11 GI Bill for the purpose of transfer to a dependent.


CONCLUSION OF LAW

The criteria for entitlement to additional VA educational assistance benefits beyond the remaining 4 months and 25 days of full-time benefits have not been met.  38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. § 21.4020 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the Veteran's educational data of record, he has 4 months and 25 days remaining of educational benefits.  He used previously educational benefits (43 months and 5 days) under the Chapter 30 program.  

Currently, the Veteran has applied for educational assistance under the Post-9/11 GI Bill and requested that the benefits be transferred to his daughter.  He said that he was told that he could transfer the full 36 months of entitlement.  In April and May 2012, he was informed that he had 4 months and 25 days to transfer and those benefits were transferred to the Veteran's daughter.  

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under the Post-9/11 GI Bill, subject to the provisions of 38 C.F.R. § 21.4020 of this section.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  There is no provision that entitles the individual to additional periods of entitlement under the Post-9/11 GI Bill in addition to the 48 total months of combined benefits.  38 C.F.R. §§ 21.4020, 21.9550(b)(1). 

When the Veteran elected to use educational assistance benefits under Chapter 30, his additional educational assistance under any other program was limited by that portion of benefits which were used.  Therefore, by law, the Veteran is limited to receive (or in this case transfer) 4 months and 25 days of full-time benefits under the Post-9/11 GI Bill, for an aggregate total of 48 months of entitlement (48 months less the previously used Chapter 30 benefits).  38 C.F.R. §§ 21.4020(a), 21.9550(a). 

There are limited exceptions to this 48 month maximum, such as for those individuals receiving VA educational assistance pursuant to a rehabilitation program or pursuant to Survivors' and Dependents' educational assistance.  See 38 C.F.R. § 21.4020(b) (providing a possible extension beyond 48 months for Chapter 31, Title 38 benefits in certain circumstances) and Pub.L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (2012) (amending 38 U.S.C.A. § 3695 and providing a period of 81 months for Chapter 35, Title 38 benefits in certain circumstances).  The record currently before the Board, however, contains no indication that any exceptions apply in this case and the Veteran has not contended otherwise. 


ORDER

Entitlement to VA educational assistance benefits in excess of 4 months and 25 days for the purpose of transfer to a dependent is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


